Citation Nr: 1326329	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  13-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether termination of the apportionment of the Veteran's Department of Veterans Affairs compensation benefits was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:  None


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel

INTRODUCTION

The Veteran  served on active duty from January 1980 to December 1984. The appellants are the Veteran's ex-spouse and some of their children.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 RO determination which resulted in the discontinuation of the Veteran's ex-spouse and children's apportionment of the Veteran's benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In  December 2010, the RO made a determination which resulted in the discontinuation of the Veteran's ex-spouse and children's apportionment of the Veteran's benefits.  That same month, the Veteran's ex-spouse timely indicated she disagreed with the RO's determination.  In March 2012, she responded with additional information about her children and her expenses.  In March 2012, the RO issued a letter indicating that it had not properly informed her of her appeal rights, and provided with her general notice information.  She has not, however, been provided a statement of the case (SOC) concerning this claim or given an opportunity to perfect an appeal to the Board regarding this claim.  38 C.F.R. § 20.200.  So the Board is remanding this claim to the RO, rather than merely referring it there.  See Manlincon v.  West, 12 Vet. App. 238 (1999).





Accordingly, the case is REMANDED for the following action:

Provide the parties with an SOC addressing the claim regarding the propriety of termination of the apportionment of the Veteran's VA compensation benefits.  Advise her of the time she has for filing a Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect the appeal of this additional claim to the Board.  If she perfects the appeal of this claim by submitting a timely substantive appeal, then return this claim to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




